Affirmed by unpublished by PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Garnett R. Leacock, a former federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2006) petition and his motion seeking reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Leacock v. Johns, No. 5:07-hc-02149-BO (E.D.N.C. July 9, 2008 & Nov. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.